Casal 1885 /GOTABALIKK Docume IC EN HORSED

SAPONE & PETRILLO, LLP
William 8. Petrillo, Esq., Partner Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner Michael Vitaliano, Esq., Associate
MANHATTAN LONG ISLAND

40 Fulton Street, 23ra Floor 1103 Stewart Avenue, Suite 200
New York, New York 10038 Garden City, New York 11530

Telephone: (212) 349-9000 Telephone: (516) 678-2800

Facsimile: (347) 408-0492 Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com E-mail: william@saponepetrillo.com

September 1, 2020

Hon. Lewis A. Kaplan

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Martin Torres
Docket No.: 18-CR-748

Dear Judge Kaplan:

Iam CJA counsel to Defendant Martin Torres in the above-referenced case. I have spoken
with Mr. Torres about the Court’s calendar conflict with his September 23 sentencing date, and
about how he would like to proceed with sentencing as the Court and the parties deal with the
ongoing challenges posed by the coronavirus pandemic. After conferring with Mr. Torres, it is his
preference to proceed with an in-person sentencing hearing. It is our understanding that the Court
is able to facilitate an in-person hearing on October 22, 2020 at 12:00 p.m. We would respectfully
request that the Court schedule Mr. Torres’ sentencing for that date.

I thank Your Honor for your consideration and wish everyone well.
Respectfully submitted,

/s/ Edward V_ Sapone
Edward V. Sapone

2020 at (fox

IPT 7/24 Ze

 
